Title: To Benjamin Franklin from Thomas Cushing, [30 December 1774?]
From: Cushing, Thomas
To: Franklin, Benjamin


[December 30, 1774?]
[First page or pages missing] their Proceedings are Contained in the public Papers [?]. I have lately been favoured with a Copy of Lord Dartmouth’s circular Letter to the Governors of the respective Colonies upon this Continent, wherein he Informs them, that His Majesty has thought fit, by his order in Council of the 19th October 1774, to prohibit the exportation from Great Britain of Gunpowder, or any sort of Arms or Ammunition and that it is his Majesty’s Command that they take the most Effectual Measures for Arresting, detaining and securing any Gunpowder or any sort of Arms or Ammunition, which may be attempted to be imported into the Province under their Government, unless the Master of the Ship, having such Military Stores on board, shall produce a licence from his Majesty or the Privy Council, for the exportation of the same from some of the Ports of Great Britain: The Colonies apprehend this Political Manoevre of the Ministry forebodes the most vigorous exertions of Martial Force. They are therefore adopting the most Effectual Methods to defend themselves against any Hostile Invasions of the Enemies to America. I am Informed that the People of Rhode Island having in consequence of this Intelligence been alarmed with the same Apprehensions, have removed the Powder Guns, Cannon and other Military Stores from the Fort at the Entrance of their Harbor into the Country where they are safely Lodged and that the People at Portsmouth in New hampshire have done the like by their Cannon and other Military Stores at the Fort at New castle at the entrance of their Harbour [remainder missing].
Benjamin Franklin Esqr.
